Citation Nr: 1224748	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbar spine and right lower extremity radiculopathy disabilities.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file.  

The claim was previously before the Board in September 2011, at which time it was remanded for further development, to specifically include a VA examination and opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a right hip disability on both direct and secondary bases.  

With respect to direct service connection, the Veteran contends that he sustained multiple injuries (e.g., falling off the platform of an ammunition loader) to the right hip while serving on a "gun boat" in Vietnam.  At his hearing in July 2011, he testified that the circumstances of his service did not allow him to seek treatment at the time the initial injuries occurred; he also testified that he did not seek private treatment for right hip problems until the late 1980's; those records could not be obtained per the Veteran. See Hearing Transcript, pp. 5-6.  He has denied any intercurrent injury trauma or to the right hip.  The Board again notes that the Veteran's available service personnel records confirm that he served aboard USS Carronade during combat operations in Vietnam from April 1966 to May 1966.  The Veteran apparently served two additional tours in Vietnam as well. Unfortunately, his complete service personnel records and service treatment records are not contained in the claims file and have been deemed unavailable for review. See Formal Finding of Unavailability, October 2008.

With respect to secondary service connection, the Veteran has consistently expressed his belief that the right hip disability is either caused or aggravated by his service-connected lumbar spine disability and/or right leg disability (diagnosed as radiculopathy). See December 2011 Statement in Support of Claim.  

In September 2011, the Board remanded the Veteran's claim for the specific purpose of obtaining a VA examination and etiology opinion relating to the right hip disability.  The VA examiner was expressly asked to provide an opinion as to whether it was at least as likely as not that the right hip disability was caused or aggravated by any service-connected disability, to specifically include degenerative arthritis of the lumbar spine with mild scoliosis and right intervertebral disc syndrome and/or radiculopathy of the right leg. (Emphasis added).  

The Veteran underwent a VA examination in November 2011.  However, the report of that examination is inadequate in that it fails to address the question of whether it is at least as likely as not that the right hip disability was caused by, or aggravated by the service-connected right leg radiculopathy disability.  

Indeed, while the VA examiner noted that the Veteran was service-connected for two conditions, namely, lumbar arthritis and right leg radiculopathy, he only provided an opinion as to the lumbar spine disability.  There is no opinion regarding either the causation or aggravation prong of the secondary service connection theory with respect to the service-connected right leg disability. 

Moreover, the Board notes that the VA examiner opined that the current right hip disability was not related to active service; however, he failed to provide any supporting rationale or reasoning for his opinion.  Indeed, the examiner simply stated that VA records first showed complaints of right hip pain sometime after 2000.  Again, the Veteran's service treatment records are missing through no fault of his own.  Moreover, he has consistently reported that he fell on his right hip during service while on a "gun boat" in Vietnam in the 1960's, and that he has experienced hip problems ever since that time.  See January 2009 QTC Examination.  The Veteran is competent to report on such matters.  Accordingly, upon remand, the VA examiner should specifically take into account the Veteran's statements concerning his claimed in-service injury to the right hip and his continuous right hip symptomatology when rendering an etiology opinion and/or providing rationale.   

Based on the foregoing, the AOJ did not accomplish the objectives set forth in the September 2011 Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).  Therefore, the case should be remanded to the October 2011 VA examiner in order to obtain an addendum opinion regarding whether the current right hip disability is caused or aggravated by the service-connected right leg/radiculopathy disability.


Accordingly, the case is REMANDED for the following action:

1.  Update VA medical treatment records from October 2011 to the present  and associate them with the claims folder.  

2. Return the claims file, to include a copy of this remand, to the VA examiner who conducted the October 2011 VA examination in order to provide an addendum opinion(s).  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed. 

The examiner must provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the right hip disability had its onset during service or is otherwise related to service.  

The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability is caused by, or aggravated by his service-connected right leg radiculopathy disability.  

In providing any of the above opinions, the examiner should acknowledge and discuss the Veteran's statements as to onset, nexus, and continuity of symptomatology of his claimed right hip disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the pressure ulcers (i.e., a baseline) before the onset of the aggravation. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

If the October 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3. Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


